Case 4:20-cr-06002-SAB
   Case
     Case                ECF No.Document
         4:19-cr-02740-DCB-LAB
          2:20-cv-00409-JLR-MAT 83-1 filed21-3
                                 Document  04/06/20
                                           5 Filed    PageID.220
                                               Filed03/16/20
                                                     03/18/20 Page
                                                               PagePage
                                                                   1 1ofof414 of 4
Case 4:20-cr-06002-SAB
   Case
     Case                ECF No.Document
         4:19-cr-02740-DCB-LAB
          2:20-cv-00409-JLR-MAT 83-1 filed21-3
                                 Document  04/06/20
                                           5 Filed    PageID.221
                                               Filed03/16/20
                                                     03/18/20 Page
                                                               PagePage
                                                                   2 2ofof424 of 4
Case 4:20-cr-06002-SAB
   Case
     Case                ECF No.Document
         4:19-cr-02740-DCB-LAB
          2:20-cv-00409-JLR-MAT 83-1 filed21-3
                                 Document  04/06/20
                                           5 Filed    PageID.222
                                               Filed03/16/20
                                                     03/18/20 Page
                                                               PagePage
                                                                   3 3ofof434 of 4
Case 4:20-cr-06002-SAB
   Case
     Case                ECF No.Document
         4:19-cr-02740-DCB-LAB
          2:20-cv-00409-JLR-MAT 83-1 filed21-3
                                 Document  04/06/20
                                           5 Filed    PageID.223
                                               Filed03/16/20
                                                     03/18/20 Page
                                                               PagePage
                                                                   4 4ofof444 of 4
